Name: COMMISSION REGULATION (EC) No 781/95 of 5 April 1995 derogating from Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product;  trade
 Date Published: nan

 6 . 4. 95 | EN 1 Official Journal of the European Communities No L 77/25 COMMISSION REGULATION (EC) No 781/95 of 5 April 1995 derogating from Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas all the deadlines laid down for 1995 for the determination of the operators' reference quantities with a view to the administration of the tariff quota in 1996 should be postponed in order to guarantee appropriate controls and verifications under the best possible condi ­ tions ; Whereas this Regulation includes the postponement of the deadlines ; whereas, therefore, provision should be made for it to be applied as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION : Article 1 By derogation from Article 4 (2) and (5), Article 5 ( 1 ) and (3) and the second subparagraph of Article 6 of Regula ­ tion (EEC) No 1442/93, the dates of '1 April , 1 May, 1 July, 15 July and 1 August' are replaced for 1995 by ' 15 June, 15 July, 1 September, 15 September and 1 October' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 April 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 47, 25. 2. 1993, p . 1 . 0 OJ No L 349, 31 . 12. 1994, p . 105.